DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because of the following.
The claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory computer readable medium, containing program instructions for execution on a computer system, which when executed by a computer, cause the computer to perform method steps for  method  of identifying potential targets for a pharmaceutical compound, the method comprising the steps of:”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Open Targets: A Platform for Therapeutic Target Identification and Validation”, Koscielny et al. (referred hereafter Koscielny et al.).

Referring to claim 1, Koscielny et al. disclose a system that identifies potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the system includes a computer system (Figure 1), wherein the system comprises:
a database arrangement (e.g., Target Validation Platform – Figure 1) operable to store existing data sources and information related to the pharmaceutical compound (page D986, Linking Targets to Disease Via Evidence Found in Public Data Sources section; page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; Figure 1; Table 1); and
a processing module communicably coupled to the database arrangement (Figure 1), the processing module operable to:
receive information related to the pharmaceutical compound, wherein the information comprises at least one known target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).”) associated with the pharmaceutical compound (page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; Figure 1; Table 3);
extract plurality of targets from existing data sources, wherein the existing data sources comprise plurality of data records and wherein each of the plurality of targets is associated with the pharmaceutical compound in at least one data record (page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; Figures 1-2);
analyse druggability of each of the plurality of targets to determine a preliminary set of targets (pages D986-D988, User Experience Design Methods Helped Us Understand the Needs of Potential Users to Design an Intuitive Target Validation Platform section; Figures 1-2);
determine a net score for each of the targets in the preliminary set of targets (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Table 2); and
designate targets with a net score above a predefined threshold, as the potential targets (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section).
As to claim 2, Koscielny et al. disclose a system that identifies potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the system includes a computer system (Figure 1), wherein the processing module is operable to determine the net score for a target based on:
a genetic association score, wherein the genetic association score comprises likelihood of mutation in the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3);
a gene expression score, wherein the gene expression score is based on number of available gene expression studies related to the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3);
a somatic association score, wherein the somatic association score comprises likelihood of somatic mutations in the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3);
a pathway score, wherein the pathway score is based on a number of pathways related to the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3); and
a gene ontology score, wherein the gene ontology score is based on number of available gene ontologies related to the target (e.g., “To enable this we have started mapping several existing ontologies like ORDO (Orphanet Rare Disease Ontology (24)), DO (disease ontology, (25)) and HPO (Human
Phenotype Ontology,(26)) or widely-used terminologies like MeSH…  and OMIM (27) to EFO, and we incorporate new human disease terms as necessary. This is achieved by including existing ontology concepts or by cross-referencing external concepts as described in (18). In the platform, we separate human diseases from phenotypes and we use existing HPO or MP (Mammalian Phenotype, (28)) terms to represent phenotypes. In addition we are using text mining and expert review to enhance the EFO coverage of diseases in our initial focus areas starting with Inflammatory Bowel Disease (IBD) and immuno-inflammation. As of October 2016, we have added 3663 new EFO classes and 31 332 axioms.” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2; Tables 2-3).

Referring to claim 3, Koscielny et al. disclose a system that identifies potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the system includes a computer system (Figure 1), wherein the processing module is further operable to arrange the identified potential targets in a hypergeometric distribution based on the specified pharmaceutical compound (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2).
As to claim 4, Koscielny et al. disclose a system that identifies potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the system includes a computer system (Figure 1), wherein extracting plurality of targets from existing data sources further comprises:
identifying targets of pharmaceutical compounds similar to the specified pharmaceutical compound (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2; Table 2); and
identifying targets similar to the at least one known target (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2; Table 2).
Referring to claim 5, Koscielny et al. disclose a system that identifies potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the system includes a computer system (Figure 1), wherein the net score for a target is further based on number of data-records associated with the target in the existing data sources (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Table 2).
As to claim 6, Koscielny et al. disclose a method of identifying potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the method includes using a computer system (Abstract), wherein the method comprises:
specifying the pharmaceutical compound, wherein the pharmaceutical compound is associated with at least one known target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).”) associated with the pharmaceutical compound (page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; Figure 1; Table 3);
extracting plurality of targets from existing data sources, wherein the existing data sources comprise plurality of data records and wherein each of the plurality of targets is associated with the pharmaceutical compound in at least one data record (page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; Figures 1-2);
analysing druggability of each of the plurality of targets to determine a preliminary set of targets; determining a net score for each of the targets in the preliminary set of targets (pages D986-D988, User Experience Design Methods Helped Us Understand the Needs of Potential Users to Design an Intuitive Target Validation Platform section; Figures 1-2); and
designating targets with a net score above a predefined threshold, as the potential targets (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section).
Referring to claim 7, Koscielny et al. disclose a method of identifying potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the method includes using a computer system (Abstract), wherein the method comprises determining the net score for a target based on:
a genetic association score, wherein the genetic association score comprises likelihood of mutation in the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3);
a gene expression score, wherein the gene expression score is based on number of available gene expression studies related to the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3);
a somatic association score, wherein the somatic association score comprises likelihood of somatic mutations in the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3);
a pathway score, wherein the pathway score is based on a number of pathways related to the target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figure 1; Tables 2-3); and
a gene ontology score, wherein the gene ontology score is based on number of available gene ontologies related to the target (e.g., “To enable this we have started mapping several existing ontologies like ORDO (Orphanet Rare Disease Ontology (24)), DO (disease ontology, (25)) and HPO (Human
Phenotype Ontology,(26)) or widely-used terminologies like MeSH…  and OMIM (27) to EFO, and we incorporate new human disease terms as necessary. This is achieved by including existing ontology concepts or by cross-referencing external concepts as described in (18). In the platform, we separate human diseases from phenotypes and we use existing HPO or MP (Mammalian Phenotype, (28)) terms to represent phenotypes. In addition we are using text mining and expert review to enhance the EFO coverage of diseases in our initial focus areas starting with Inflammatory Bowel Disease (IBD) and immuno-inflammation. As of October 2016, we have added 3663 new EFO classes and 31 332 axioms.” - page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2; Tables 2-3).
As to claim 8, Koscielny et al. disclose a method of identifying potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the method includes using a computer system (Abstract), wherein the system includes a computer system (Figure 1), wherein the method further comprises arranging the identified potential targets in a hypergeometric distribution based on the specified pharmaceutical compound (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2).

Referring to claim 9, Koscielny et al. disclose a method of identifying potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the method includes using a computer system (Abstract), wherein extracting plurality of targets from existing data sources further comprises:
identifying targets of pharmaceutical compounds similar to the specified pharmaceutical compound (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2; Table 2); and
identifying targets similar to the at least one known target (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Figures 1-2; Table 2).
As to claim 10, Koscielny et al. disclose a method of identifying potential targets for a pharmaceutical compound (e.g., drug targets - Abstract), wherein the method includes using a computer system (Abstract), wherein the net score for a target is further based on number of data-records associated with the target in the existing data sources (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section; Table 2).
Referring to claim 11, Koscielny et al. disclose a computer readable medium, containing program instructions for execution on a computer system, which when executed by a computer, cause the computer to perform method steps for method of identifying potential targets for a pharmaceutical compound (Abstract), the method comprising the steps of:
specifying the pharmaceutical compound, wherein the pharmaceutical compound is associated with at least one known target (e.g., “The Open Targets platform currently covers genetic associations, somatic mutations, know drugs, gene expression, affected pathways, literature mining and animal models (see Table 3).”) associated with the pharmaceutical compound (page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; Figure 1; Table 3);
extracting plurality of targets from existing data sources, wherein the existing data sources comprise plurality of data records and wherein each of the plurality of targets is associated with the pharmaceutical compound in at least one data record (page D988, The Data Model Stores Relevant Evidence That Associates a Target with a Disease section; Figures 1-2);
analysing druggability of each of the plurality of targets to determine a preliminary set of targets; determining a net score for each of the targets in the preliminary set of targets (pages D986-D988, User Experience Design Methods Helped Us Understand the Needs of Potential Users to Design an Intuitive Target Validation Platform section; Figures 1-2); and
designating targets with a net score above a predefined threshold, as the potential targets (pages D988-D991, Providing the Evidence Objects and Scoring the Associations section).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864